Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references discloses a distribution chamber, acceleration chamber, nozzle, and connection passage, where the second effective liquid flow cross-section area is smaller than the entrance cross-section, and the device comprises a wall element, having a central opening, wherein a nozzle holder comprising the nozzle and a window element comprising the window are arranged one above the other within said central opening, said nozzle holder and said window element being spaced from each other along said jet axis, said spacing defining said acceleration chamber, wherein said connection passage and said distribution chamber are formed within said nozzle holder as claimed in the only independent claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761